Title: To Alexander Hamilton from Henry Lee, 5 January 1795
From: Lee, Henry
To: Hamilton, Alexander


My dear sir
Shirley near RichmondJany 5th 95
I wrote to you the other day in reply to your ler. recd from Col. Carrington.
The communications from my friends since my return go to tell me that I have become an object of the most virulent enmity of a certain political junto who affect to govern the U S & belch their venom on every Citizen not subservient to their will. Mr. Marshall says that my imagination cannot present to me in true colours their invention & circulation of tales to deprekate me.
Thus warned I am collecting defensive weapons least they may overcome by renewing their attack on me unprepared.
One point I wish to draw from you the Presidents opinion upon, merely for my own satisfaction & information.
He wrote to me as Governor of Virga. to take the field telling me that I should command the army.
By referring to the constitution & the law the president has a right to require the service of the militia & is ex officio Commander in chief. The militia law passed by Congress is the law of organization & does not mention a state commander in chief, which is the governor.
It is therefore argued that the President cannot call on a Governor to take the field.
Farther the Presidents calling on me as Governor to command the army was not consistent with his prudence for if my command lasted only to the short day which closed my magistracy then a new commander might have been necessary in a critical moment, a change which wisdom would not permit in the arrangements.
Refer to the constitution of U. States & State & to the law of the first, then write to me at length as you know the reasons which swayed the P on the occasion. Burn my le[tte]r as it is intended merely for your own eye.
Adieu yours always

H L

Should the reasoning of the Virga. assembly be just the law of Congress ought to be amended otherwise the command of the army will be filled by the state govts. sending into the field the oldest officer, & not by the C. Magistrate of the Union who is responsible to the people for the conduct of Militia called into the field by his order.

